*254OPINION.
Haeron:
Petitioner claims a personal exemption credit of $2,500 under section 25 (b) (1) of the Eevenue Act of 19341 as a head of a family. Eespondent contends that petitioner is entitled to the personal exemption credit of $1,000, only, allowed in the case of a single person.
Petitioner bases her claim to the credit as a head of a family upon the grounds that her married mother is dependent on her for support and maintenance and that she actually supported and maintained her dependent mother in one household; that her right to exercise family control and provide for her dependent mother is based on a moral obligation. Such is our understanding of petitioner’s contentions from her testimony, petitioner being a lay person and having appeared for herself in this proceeding without counsel and without filing a brief on the law.
The facts show that petitioner was the sole support of her married mother in 1934 and that she maintained her mother in her own home. Also, that the husband of petitioner’s mother willfully failed to support and maintain his wife and placed her in the position of a poor person dependent upon an only child, petitioner, for support and maintenance. Petitioner, by selecting and maintaining the home for herself and her mother, and by paying all expenses of the household and the mother, exercised family control. The mother was not in the position of an employee of petitioner and was not *255capable of self-support. William Ash lived in the same household with his wife and petitioner, but he did not perform his financial duties and obligations; he did not select the place of abode. It is a reasonable conclusion that, of his own will, he relinquished his place as the head of the family to petitioner. No other conclusion can be reached upon the facts nor is it necessary to reach any other conclusion in applying and construing section 25 (b) (1) of the Revenue Act of 1934, according to our understanding of the intent of Congress.
Congress has allowed a higher personal exemption credit against net income, since the Revenue Act of 1916, to a person who is a head of a family or a married person. Finding nothing to the contrary in any express intent of Congress in making such provision in all the revenue acts since 1916, we assume that the underlying reason for the higher personal exemption credit is to make the tax burden of a person who supports and maintains others in the capacity of either a head of a family or a married person somewhat lighter than the tax burden of a single person or a person who is not a head of a family. This involves a weighing of social burdens. While Congress has not defined the term “head of a family”, the interpretation of that term made by the Commissioner is enlightening. In Regulations 86, article 25, the term is interpreted as follows:
4. Personal exemption of a head, of family. — A head of a family is an individual who actually supports and maintains in one household one or more individuals who are closely connected with him by blood relationship, relationship by marriage, or by adoption, and whose right to exercise family control and provide for these dependent individuals is based upon some moral or legal obligation. * * *
The interpretation adopted by the Commissioner makes it a prerequisite, as we read his interpretation of the statute, that to be classed as a head of a family there must be a legal or moral obligation to exercise family control over a dependent person or persons. This requirement appears to us to be reasonable and to be within the intendment of the statute. Cf. Alfred E. Fuhlage, 32 B. T. A. 222, 229. That interpretation applied here would allow classification of petitioner as a head of a family.
In this proceeding, so far as the record shows, petitioner’s claim to be a head of a family does not put any strain upon the statute, i. e., there are no conflicting claims by persons in the same family unit for the same personal exemption. William Ash does not claim any personal exemption credit as either a head of a family or as a married person. He has apparently claimed immunity from Federal income tax as a state employee. In such circumstances, we believe petitioner’s claim is not defeated by other considerations relating to the legal status of William Ash under local law as a married man. *256It is true that under local law a husband is a head of a family and has a primary legal duty to support his wife; nevertheless, where he has neglected Ms legal duty and failed to exercise his legal rights as a head of a family, then, in applying a provision of a revenue act, we believe that it is in accord with the intendment of Congress to hold that another person who acts as head of the family under exercise of a moral obligation was the head of the family for purposes of taxation. Petitioner supported and maintained her mother, a poor person, according to her concept of her moral obligation. There is even room for argument that petitioner had a legal obligation to support her mother in the existing situation under the provisions of section 206 of the California Civil Code,2 providing reciprocal duties of parents and children to maintain each other where either is poor and unable to maintain himself by work. Respondent’s contentions in tliis proceeding fail to give proper weight to the facts surrounding petitioner’s status and performance in unusual circumstances.
It is held that petitioner is entitled to the personal exemption credit of $2,500 as a head of a family.
Reviewed by the Board.

Decision will be entered* for the petitioner.

Opper concurs only in the result.
DisNey dissents.

 SEC. 25. CREDITS OF INDIVIDUAL AGAINST NET INCOME.
[[Image here]]
(b) Credits for. Both Normal Tax and Surtax. — There shall be allowed for the purposes of the normal tax and the surtax the following credits against net income:
(1) Personal exemption. — In the case of a single person, a personal exemption of $1,000; or in the case of the head of a family or a married person living with husband or wife, a personal exemption of $2,500. A husband and wife living together shall receive but one personal exemption. The amount of such personal exemption shall be $2,500. If such husband and wife make separate returns, the personal exemption may be taken by either or divided between them.


 Sec. 206. It is the duty of the father, the mother, and the children of any poor person who is unable to maintain himself by work, to maintain such person to the extent of their ability. The promise of an adult child to pay for necessaries previously furnished to such parent is binding.